Citation Nr: 1732681	
Decision Date: 08/11/17    Archive Date: 08/23/17

DOCKET NO.  15-11 185	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for multiple myeloma.

2.  Whether new material evidence has been received in order to reopen a claim of entitlement to service connection for a low back disability, and if so, whether service connection is warranted.

3.  Entitlement to service connection for peripheral neuropathy, to include as secondary to a low back disability.

4.  Entitlement to service connection for post-traumatic stress disorder (PTSD). 

5.  Entitlement to service connection for loss of use of a creative organ, to include as secondary to PTSD.

6.  Entitlement to compensation under 38 U.S.C.A § 1151 for spinal injury residuals from nasal surgery.


REPRESENTATION

Appellant represented by:	Michael J. Kelley, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Hellen Papavizas, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1967 to November 1968. 

This matter comes before the Board of Veterans' Appeals (Board) from a June 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  Jurisdiction has since been transferred to the RO in Boston, Massachusetts.

In November 2015, the Veteran testified at a video conference hearing before the Board.  A copy of the transcript of the hearing has been associated with the claims file.  However, the Veterans Law Judge that had presided over the November 2015 hearing is no longer employed by the Board.  

The Board notes that some of the issues have been recharacterized based on statements by the Veteran's attorney at the November 2015 hearing, clarifying the nature of the Veteran's claims.  

Finally, although the RO reopened the previously denied service connection claim for a low back disability, regardless of the RO's actions, the Board has a legal duty under 38 U.S.C.A. §§ 5108, 7104 (West 2014) to address the question of whether new and material evidence has been received to reopen the claim for service connection for a low back disability.  That matter goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim on a de novo basis.  See Barnett v. Brown, 83 F. 3d 1380, 1383 (Fed. Cir. 1996).  As the Board must first decide whether new and material evidence to reopen the claim has been received, the issue has been recharacterized as set forth on the title page.

Apart from the issues decided herein, the appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Prior to the promulgation of a decision in the appeal, in November 2015, the Veteran withdrew his appeal for the claims of entitlement to service connection for multiple myeloma.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal of a claim of entitlement to service connection for multiple myeloma have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2016).

Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  Prior to the promulgation of a decision in the appeal, the Veteran's attorney stated at the November 2015 Board Hearing that the Veteran wished to withdraw his claim for service connection for multiple myeloma.  Therefore, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal of this claim and it is dismissed.


ORDER

The appeal for service connection for multiple myeloma is dismissed.


REMAND

As previously noted, the November 2015 hearing was conducted by a Veterans Law Judge who is no longer employed by the Board.  VA regulations require that the Judge who conducts a hearing on an appeal must participate in any decision made on that appeal.  38 U.S.C.A. § 7107(c) (West 2014); 38 C.F.R. § 20.707 (2016).  Consequently, in June 2016, the Veteran was notified of that Judge's status and of the consequent options, including the right to have another hearing before a different Judge that will ultimately decide the appeal.  

In July 2016, the Veteran indicated that his attorney advised, "'if they can award benefits, then we waive the hearing.  If they CANNOT automatically award, then if [sic] require a new hearing.'"  Upon initial review of the file, the Board finds that it cannot "automatically" award the Veteran any of the benefits he has requested.  Therefore, remand is warranted to provide the Veteran with a hearing.  However, because the Veteran failed to specify whether he wanted a videoconference hearing or an in-person hearing at a local RO or at the Board's offices in Washington, D.C., the AOJ must also ask the Veteran which type of hearing he prefers prior to scheduling any hearing.


Accordingly, the case is REMANDED for the following action:

Contact the Veteran to ask him whether he wants a videoconference hearing or an in-person hearing at a local RO or the Board's offices in Washington, D.C.  Then, schedule him for his requested hearing, notifying him and his attorney of the date and time of the hearing.  See 38 C.F.R. § 20.704 (b).

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


